Case: 21-60328       Document: 00516374413           Page: 1      Date Filed: 06/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                June 28, 2022
                                    No. 21-60328                               Lyle W. Cayce
                                  Summary Calendar                                  Clerk


   Furqan Munawar Choudhary,

                                                                            Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 216 758 161


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Furqan Choudhary, a native and citizen of Pakistan, petitions for
   review of an order of the Board of Immigration Appeals (“BIA”) dismissing
   his appeal of an order of the Immigration Judge (I.J.) concluding that he was
   ineligible for asylum, withholding of removal, and protection under the Con-


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60328      Document: 00516374413          Page: 2    Date Filed: 06/28/2022




                                    No. 21-60328


   vention Against Torture (“CAT”). Because he did not present to the BIA
   his claims concerning the validity of his notice to appear and whether his
   medical record should receive evidentiary weight, we lack jurisdiction to
   consider them. See Martinez-Guevara v. Garland, 27 F.4th 353, 360–61 (5th
   Cir. 2022); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C.
   § 1252(d)(1).
           We review the BIA’s decision under the substantial evidence stan-
   dard. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Additionally,
   we review the decision of the BIA, and we consider the I.J.’s decision only
   insofar as it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018).
           The BIA’s credibility determination is supported by “specific and
   cogent reasons derived from the record,” see Zhang, 432 F.3d at 344, and
   consideration of the record as a whole does not show that “no reasonable
   factfinder” could make such a determination, see Singh, 880 F.3d at 225
   (internal quotation marks and citation omitted); see also Avelar-Oliva v. Barr,
   954 F.3d 757, 767 (5th Cir. 2020). The adverse-credibility finding is a suffici-
   ent basis for the BIA’s decision that Choudhary was ineligible for asylum and
   withholding. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994). Finally, he
   points to nothing in the record indicating that he more likely than not will be
   tortured with governmental acquiescence if repatriated; thus, he has not
   shown that substantial evidence compels a conclusion contrary to that of the
   BIA on the issue whether he showed eligibility for CAT relief. See Ramirez-
   Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015); Zhang, 432 F.3d at 344.
           The petition for review is DENIED in part and DISMISSED in
   part.




                                          2